OFFICE   OF THE   A’ITORNEY    GENERAL    OF TEXAS

                                             AUSTlN




     ,: ‘;‘.   -. ‘.




                                                         3 l&o detf%wr     la   ‘.       “‘.
                                                           ;tntbl.rS~ke.




       ,, .:                                                                         1
..
                                                                                69




          LUrtkeleeTS!kWa,   P6aalOodo0tIexa8,make    it a
mledeauor   fw      ~2     not duly l%oenmed01 a phamaaist
to6ngagalnswh   Tile      + Ye Ifnd  no etatut whlah author-
ius     uyofitaortobd.ngaatioaagalnst                apharmaaistto     cd-
leet him arumal Uoease See, but undes 8ootZon 5, supa, a
gduuwaolSt vho kilr to pay his annual renwal fee of TV0
Dollws~boiweXarahii~st,    theawbyaaase~to be alioenred
pllamwist.,
             '*$. Pous the fallwu     ts obtain a l,Loenm




        issued by the Bbpwtqunt   OS Publiq SaSety upad the
        iSfuuth   datu ot this Ast to be b efisat until
        July 1, lq8, and tlwsame shall b4 Punbved b;rJQly
        1st o? soofi swabdlng   yewi*
             WO bdtO+o   this   SObtiOa   PSquirb8     the   S&&a SOWtPUbtiOn
au Suetion k af tho
           ‘+L Cut a lloonue bb issued to a& apdhaaar7
      UndbP thu unlevm xwoatl4 Dmg hot nottiths~
      it has aot mu8fvud a peat  fsa5 tie Stat0 Board



                                     to th.lsquestion 18      to be iouad in the         doti-

tbA   1 OS hrtio1.e         725b, Paal           code OS 2uxa8, vhuih rmdsr

              "~hpc&wwy~ wa&s a Uosarsdsih8mMA8tas
      d4sl.Audbythblavsofth.lbStata’ubd,vherefho
      aontost so requirus thu ovaw OS a btom w othw
      plaao ai buifsesc~v&u namotic &uga are oaapound-
      ,ad w dbpaued by a llwnsed sbmsW%st;     btit aothing
      %lltht8h@trhellLbbhMt3'td     asaoafwrlaseaa
      pwsoavhoisnotrq#stbWd~Uwasodaua~
      ssobt     any      authwity,         r?lght,   or WxUege,            that   is
      nOO~PfittsdtO,hiab7the~larn,~thi8
           .
          Seotian6o?th6iscimeaat8UtboZ'1Se8the    84bsndtis-
po8&tiolroinsMdio8b7     apothwwios  upea thu cwdftieas  thwe
in prwwlbudi    Slaoe uudw tho definltloa above qwtod, “‘a~--
wary’ mbaas a uq4xubd vt,*                              lmbbl%wbthatthb~
aRat,oi~iU~~7~pat~8Susaila~6tOdiipwuS~.
OOtiO8 to M k@bBW%'7,   uuless he be duly llewsod                                 by thu Sat4
Bawd of -Y*




              & & io n       S’o ?     the B(arootiomug        A&    b&ins        with the
vwdst
           @%xaoptas othwviss In this het apeaifi-
      $l~~dod,thZ8       Aat 8h&lInOt applytO the fOlbV-
:*
 ,
c